IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00248-CR
                                 No. 10-16-00249-CR
                                 No. 10-16-00250-CR

WAYMON LEON WEBSTER,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                          From the 85th District Court
                              Brazos County, Texas
                       Trial Court Nos. 15-02647-CRM-85,
                     15-03061-CRF-85, and 15-03062-CRF-85


                                       ORDER

      Waymon Leon Webster was convicted of three offenses: failure to identify, theft,

and tampering with evidence. He appealed each and each was set up as a separate

appeal:   10-16-00248-CR (failure to ID); 10-16-00249-CR (theft); and 10-16-00250-CR

(tampering). A clerk’s record was filed in each appeal. However, the appellate time table

in each of these appeals is no longer on track. This is partly due to the Court filing the

reporter’s record, which contained the single proceeding for all three convictions, in only
one appeal, that being 10-16-00250-CR. We have discovered this oversight and have now

filed the reporter’s record from 10-16-00250-CR in appellate case numbers 10-16-00248-

CR and 10-16-00249-CR.

        The Court’s calendar shows that Webster’s brief is past due in appellate case

number 10-16-00250-CR but is not yet due in the other two appeals. Because all three

charges were heard in one proceeding and contained in one reporter’s record, there is no

reason to have one appeal on a separate timetable from the other two.

        Accordingly, we will reset the appellate timetable in all three appeals by deeming

the reporter’s record in each appeal filed as of the date of this Order. Webster must file

his brief in each appeal within 30 days from the date of this Order. See TEX. R. APP. P.

38.6(a)(2).


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed January 18, 2017




Webster v. State                                                                    Page 2